August 1, 2008 For Immediate Release Phone: 609-561-9000 Investor Relations Contact: Stephen Clark x4260 Media Contact: Joanne Brigandi x 4240 SJI Announces Change in Project Timing Folsom, NJ – South Jersey Industries (NYSE: SJI) today announced that the opening date for its joint-venture project to construct and operate a thermal energy project to serve the Echelon Resort on the Las Vegas strip would be later than anticipated. Earlier today Boyd Gaming announced that, while remaining fully committed to the Echelon project, it was delaying construction on the project for nine to twelve months. The Boyd Gaming release attributed the delay to “a difficult environment in the capital markets, as well as weak economic conditions.” The construction of the thermal energy facility has been on schedule to date. “We are disappointed with the announced delay in the project,” said SJI Chairman & CEO Edward Graham.“However, based upon Boyd Gaming’s stated commitment to the Echelon project, we remain confident about its eventual completion,” continued Graham.Under the terms of the non-recourse project financing agreements to construct the energy plant, Boyd Gaming has provided a guaranty of debt service payments for their obligations until the project achieves certain operating performance levels. Forward-Looking Statement This news release contains forward-looking statements. All statements other than statements of historical fact included in this press release should be considered forward-looking statements made in good faith by the Company and are intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995. When used in this press release words such as “anticipate”, “believe”, “expect”, “estimate”, “forecast”, “goal”, “intend”, “objective”, “plan”, “project”, “seek”, “strategy” and similar expressions are intended to identify forward-looking statements. Such forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those expressed or implied in the statements. These risks and uncertainties include, but are not limited to, the following: general economic conditions on an -MORE- SJI Earnings – Add 1 international, national, state and local level; weather conditions in our marketing areas; changes in commodity costs; the timing of new projects coming online; changes in the availability of natural gas; “non-routine” or “extraordinary” disruptions in our distribution system; regulatory, legislative and court decisions; competition; the availability and cost of capital; costs and effects of legal proceedings and environmental liabilities; the failure of customers, suppliers or business partners to fulfill their contractual obligations; and changes in business strategies. SJI assumes no duty to update these statements should actual events differ from expectations. About South Jersey Industries South Jersey Industries (NYSE: SJI) is an energy services holding company for utility and non-regulated businesses.A member of the KLD Global Climate 100 Index, SJI offers solutions to global warming through renewable energy, clean technology and efficiency.South Jersey Gas, one of the fastest growing natural gas utilities in the nation, strongly advocates the efficient use of energy while safely and reliably delivering natural gas in southern New Jersey. South Jersey Energy Solutions, the parent of SJI’s non-regulated businesses, provides innovative, environmentally friendly energy solutions that help customers control energy costs. South Jersey Energy acquires and markets natural gas and electricity for retail customers and offers energy-related services. Marina Energy develops and operates energy projects including thermal facilities serving hot and chilled water for casinos, cogeneration facilities and landfill gas-to-electricity facilities.South Jersey Resources Group provides wholesale commodity marketing and risk management services.South Jersey Energy Service Plus installs, maintains and services heating, air conditioning and water heating systems, services appliances, installs solar systems and performs energy audits. For more information about SJI and its subsidiaries, visit http://www.sjindustries.com. ###
